DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 26, and 33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eastman et al (U.S. Pat No. 5,714,750) in view of Akutsu et al (pub # 20070070504).

Consider claim 1. Eastman et al teaches A hologram with controllably broadened bandwidth, (See at least the abstract, in the body is a volume hologram grating). the hologram comprising: 
a first surface; (Figs. 3 and 5 as well as col. 4 lines 38-39, cover plate 54).
a second surface opposite the first surface; (Figs. 3 and 5 as well as col. 4 line 38 substrate plate 52).
and a set of fringes disposed between the first surface and the second surface, (Fig. 5 and col. 4 lines 52-54, fringes or Bragg planes 70 between plates 52 and 54).
wherein: 
the set of fringes possess a first Bragg angle nearest the first surface; (Fig. 5, fringes 70 above region 32 have a first Bragg angle).
the set of fringes possess a second Bragg angle nearest the second surface; (Fig. 5, fringes 70 below region 32 have a second Bragg angle).
(Fig. 5 and col. 4 lines 64-65, the Bragg plane angles vary progressively and increase in a direction radially outward from the regions 32 and 34).
Eastman et al does not specifically disclose a Bragg angle of the set of fringes varies between the first surface to the second surface as a function of a depth between the first surface and the second surface.  However Akutsu et al in at least Fig. 1 discloses a set of fringes between a first surface 21A and a second surface 21B, wherein the bragg angles (α1-α3) of the fringes varies as a function of a depth between the first surface 2A and second surface 21B.  Therefore it would have obvious to one of ordinary skill in the art to combine the features of Akutsu et al with the invention of Eastman et al because it is desirable to provide an optical device in which unevenness in color and luminance dependant on incident angles of collimated beams can be reduced, and to provide an image display apparatus equipped with such an optical device (Akutsu et al paragraph 0021).Consider claim 3. Eastman et al further teaches The hologram of claim 1 wherein: 
the set of fringes possess a first slant angle nearest the first surface; (Fig. 5, fringes 70 above region 32 have first slant angle).
the set of fringes possess a second slant angle nearest the second surface; (Fig. 5, fringes 70 below region 32 have a second slant angle).
and a slant angle of the fringes of the set of fringes varies between the first surface to the second surface. (Fig. 5 and col. 4 lines 64-65, the Bragg plane angles vary progressively and increase in a direction radially outward from the regions 32 and 34).


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eastman et al (U.S. Pat No. 5,714,750) in view of Akutsu et al (pub # 20070070504) and further in view of Chang et al (U.S. Pat No 5,179,630).

Consider claim 2. Eastman et al in view of Akutsu et al does not specifically disclose The hologram of claim 1 wherein the hologram possesses an angular bandwidth of at least 18.5 degrees when illuminated with laser light with a wavelength equal to a center wavelength of the hologram.  However Chang et al in at least col. 15 lines 18-30 discloses holographic optical elements having an angular bandwidth of +-90 degrees, thus an angular bandwidth of at least 18.5 degrees.  Therefore it would have been obvious to one of ordinary skill in the art to modify the hologram of Eastman et al in view of Akutsu et al to have an angular bandwidth of at least 18.5 degrees as disclosed by Chang et al in order to broaden the angular coverage to provide enhanced utility (Chang et al col. 15 lines 43-45).


Claim 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eastman et al (U.S. Pat No. 5,714,750) in view of Akutsu et al (pub # 20070070504) and further in view of Smothers et al (U.S. Pat No 4,959,283).

Consider claim 4. Eastman et al further teaches The hologram of claim 1 wherein: 
the set of fringes possess a first fringe spacing nearest the first surface; (Fig. 5, fringes 70 possessing a first spacing near the first surface).
the set of fringes possess a second fringe spacing nearest the second surface; (Fig. 5, fringes 70 possessing a second spacing near the second surface).
Eastman et al in view of Akutsu et al does not specifically disclose and a fringe spacing of the fringes of the set of fringes varies between the first surface to the second surface.  However Smothers et al in at least col. 10 lines 49-55 discloses a holographic optical element having nonuniform fringe spacing, thus the fringe spacing varies.  Therefore it would have been obvious to one of ordinary skill in the art to modify the fringe spacing of Eastman et al in view of Akutsu et al to vary between the first surface and the second surface as disclosed by Smothers et al because there is a need for an improved process to shift the reflected wavelength of reflection holograms in general (Smothers et al col. 2 lines 27-29).

Consider claim 5. Eastman et al in view of Akutsu et al does not specifically disclose The hologram of claim 1, further comprising: a donor material, wherein the fringes of the set of fringes that are nearest the first surface comprise a first concentration of donor material and the fringes of the set of fringes that are nearest the second surface comprise a second concentration of donor material.  However Smothers et al in at least col. 3 lines 10-26 and col. 9 line 43-col. 10 line 60 discloses a diffusion element for a holographic optical element, wherein the diffusion element contains a monomer and/or 
Consider claim 6. Smothers et al further teaches The hologram of claim 5 wherein the first concentration of donor material is less than the second concentration of donor material. (See at least col. 10 lines 52-55, a diffusion gradient may be produced causing nonuniform fringe spacing, thus a first concentration of donor material is less than a second concentration of donor material).Consider claim 7. Smothers et al further teaches The hologram of claim 5, further comprising: 
a photopolymer material, (col. 6 lines 61-62, photopolymer compositions).
wherein the first concentration of donor material is less than a concentration of photopolymer material at the first surface. (See at least col. 10 lines 52-55, a diffusion gradient may be produced causing nonuniform fringe spacing, thus a first concentration of donor material is less than a second concentration of donor material).
Consider claim 8. Eastman et al in view of Akutsu et al does not specifically disclose The hologram of claim 1 wherein the hologram comprises a wavelength-multiplexed hologram. However Smothers et al in at least col. 10 lines 67-68 discloses “multiplex” holograms.  Therefore it would have been obvious to one of ordinary skill in the art to modify the hologram of Eastman et al to be a “multiplex” hologram as disclosed by Smothers et al there is a need for an improved process to shift the reflected wavelength of reflection holograms in general (Smothers et al col. 2 lines 27-29).Consider claim 9. Smothers et al further teaches The hologram of claim 8 wherein the wavelength-multiplexed hologram comprises a red hologram, a green hologram, and a blue hologram. (col. 2 lines 10-16, lasers that emit red, green, and blue light).


Claim 26 and 28-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eastman et al (U.S. Pat No. 5,714,750) in view of Smothers et al (U.S. Pat No 4,959,283) and further in view of Akutsu et al (pub # 20070070504).



Consider claim 26. Eastman et al teaches a hologram comprising: 
a first surface; (Figs. 3 and 5 as well as col. 4 lines 38-39, cover plate 54).
(Figs. 3 and 5 as well as col. 4 line 38 substrate plate 52).
and a set of fringes disposed between the first surface and the second surface; (Fig. 5 and col. 4 lines 52-54, fringes or Bragg planes 70 between plates 52 and 54).
and at least one lens portion, wherein each lens portion is physically coupled to the hologram, (col. 6 lines 10-11 cylindrical lens 9).
and wherein: 
the set of fringes possess a first Bragg angle nearest the first surface; (Fig. 5, fringes 70 above region 32 have a first Bragg angle).
the set of fringes possess a second Bragg angle nearest the second surface; (Fig. 5, fringes 70 below region 32 have a second Bragg angle).
and the Bragg angle of the set of fringes varies between the first surface to the second surface. (Fig. 5 and col. 4 lines 64-65, the Bragg plane angles vary progressively and increase in a direction radially outward from the regions 32 and 34).
Eastman et al does not specifically disclose An eyeglass lens for use in a wearable heads-up display.  However Smothers et al in at least col. 12 lines 59-65 discloses a head-up display comprising a hologram.  Therefore it would have been obvious to one of ordinary skill in the art to combine the head up display of Smothers et al with the hologram of Eastman et al in order to provide utility in diverse applications such as graphic arts, notch filters, head up displays, and components of optical circuits (Smothers et al col. 3 lines 45-47).
Eastman et al in view of Smothers et al does not specifically disclose a Bragg angle of the set of fringes varies between the first surface to the second surface as a function of a depth between the first surface and the second surface.  However Akutsu et al in at least Fig. 1 discloses a set of fringes between a first surface 21A and a second surface 21B, wherein the bragg angles (α1-α3) of the fringes varies as a function of a depth between the first surface 2A and second surface 21B.  Therefore it would have obvious to one of ordinary skill in the art to combine the features of Akutsu et al with the invention of Eastman et al in view of Smothers et al because it is desirable to provide an optical device in which unevenness in color and luminance dependant on incident angles of collimated beams can be reduced, and to provide an image display apparatus equipped with such an optical device (Akutsu et al paragraph 0021).Consider claim 28. Eastman et al further teaches The eyeglass lens of claim 26 wherein: 
the set of fringes possess a first fringe spacing nearest the first surface; (Fig. 5, fringes 70 possessing a first spacing near the first surface).
the set of fringes possess a second fringe spacing nearest the second surface; (Fig. 5, fringes 70 possessing a second spacing near the second surface).
Eastman et al does not specifically disclose and a fringe spacing of the fringes of the set of fringes varies between the first surface to the second surface. However Smothers et al in at least col. 10 lines 49-55 discloses a holographic optical element having nonuniform fringe spacing, thus the fringe spacing varies.  Therefore it would have been obvious to one of ordinary skill in the art to modify the fringe spacing of Eastman et al to The eyeglass lens of claim 26, further comprising: donor material, wherein the fringes of the set of fringes nearest the first surface comprise a first concentration of donor material and the fringes of the set of fringes nearest the second surface comprise a second concentration of donor material. However Smothers et al in at least col. 3 lines 10-26 and col. 9 line 43-col. 10 line 60 discloses a diffusion element for a holographic optical element, wherein the diffusion element contains a monomer and/or plasticizer that diffuses into the photosensitive film, after the film has been imaged to contain a reflection hologram, causing the binder to swell, and thereby increasing the wavelength of reflected light to increase by increasing the spacing between the interference fringes, thus a donor material.  Therefore it would have been obvious to one of ordinary skill in the art to combine the donor material of Smothers et al with the hologram of Eastman et al because there is a need for an improved process to shift the reflected wavelength of reflection holograms in general (Smothers et al col. 2 lines 27-29).Consider claim 30. Smothers et al further teaches The eyeglass lens of claim 29, further comprising: 
photopolymer material, (col. 6 lines 61-62, photopolymer compositions).
(See at least col. 10 lines 52-55, a diffusion gradient may be produced causing nonuniform fringe spacing, thus a first concentration of donor material is less than a second concentration of donor material).Consider claim 31. Smothers et al further teaches The eyeglass lens of claim 26 wherein the set of fringes comprises a wavelength-multiplexed hologram. (See at least col. 10 lines 67-68 discloses “multiplex” holograms).Consider claim 32. Smothers et al further teaches The eyeglass lens of claim 31 wherein the wavelength-multiplexed hologram comprises a red hologram, a green hologram, and a blue hologram. (col. 2 lines 10-16, lasers that emit red, green, and blue light).

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eastman et al (U.S. Pat No. 5,714,750) in view of Smothers et al (U.S. Pat No 4,959,283) and further in view of Akutsu et al (pub # 20070070504) and further in view of Chang et al (U.S. Pat No 5,179,630).

The eyeglass lens of claim 26 wherein the hologram possesses an angular bandwidth of at least 18.5 degrees when illuminated with laser light with a wavelength equal to the center wavelength of the hologram.  However Chang et al in at least col. 15 lines 18-30 discloses holographic optical elements having an angular bandwidth of +-90 degrees, thus an angular bandwidth of at least 18.5 degrees.  Therefore it would have been obvious to one of ordinary skill in the art to modify the hologram of Eastman et al to have an angular bandwidth of at least 18.5 degrees as disclosed by Chang et al in order to broaden the angular coverage to provide enhanced utility (Chang et al col. 15 lines 43-45).

Claims 33-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eastman et al (U.S. Pat No. 5,714,750) in view of Smothers et al (U.S. Pat No 4,959,283) and further in view of Smith (U.S. Pat No. 5,243,449).

Consider claim 33. Eastman et al teaches a hologram comprising: 
a first surface; (Figs. 3 and 5 as well as col. 4 lines 38-39, cover plate 54).
a second surface opposite the first surface; (Figs. 3 and 5 as well as col. 4 line 38 substrate plate 52).
and a set of fringes disposed between the first surface and the second surface; (Fig. 5 and col. 4 lines 52-54, fringes or Bragg planes 70 between plates 52 and 54).
and at least one lens portion, wherein each lens portion is physically coupled to the, (col. 6 lines 10-11 cylindrical lens 9).

the set of fringes possess a first Bragg angle nearest the first surface; (Fig. 5, fringes 70 above region 32 have a first Bragg angle). 
the set of fringes possess a second Bragg angle nearest the second surface; (Fig. 5, fringes 70 below region 32 have a second Bragg angle).
and the Bragg angle of the set of fringes varies between the first surface to the second surface. (Fig. 5 and col. 4 lines 64-65, the Bragg plane angles vary progressively and increase in a direction radially outward from the regions 32 and 34).
Eastman et al does not specifically disclose A wearable heads-up display (WHUD) with an expanded eyebox, the wearable heads-up display comprising: a support structure; a projector; and a transparent combiner positioned and oriented to appear in a field of view of an eye of a user when the support structure is worn on a head of the userHowever Smothers et al does teach A wearable heads-up display (WHUD) with an expanded eyebox, (See at least col. 12 lines 59-65 discloses a head-up display comprising a hologram).
the wearable heads-up display comprising: 
a support structure; (col. 3 line 60 transparent support).
a projector; (col. 12 lines 65-68 when information is projected onto the mirror).
and a transparent combiner positioned and oriented to appear in a field of view of an eye of a user when the support structure is worn on a head of the user (col. 12 lines 59-60 a head up display is a form of optical combiner).
Therefore it would have been obvious to one of ordinary skill in the art to combine the head up display of Smothers et al with the hologram of Eastman et al in order to provide 

Eastman et al in view of Smothers et al does not specifically disclose a third surface opposite the second surface; and a second set of fringes disposed between the second surface and the third surface; the second set of fringes having a third Bragg angle nearest the second surface; the second set of fringes having a fourth Bragg angle nearest the third surface; and the second set of fringes varies between the first set of fringes and the second set of fringes.  However Smith in at least Fig. 7 discloses a hologram comprising a hologram layer 70 with second and third surfaces having a second set of fringes F0 between them.  The second set of fringes F0 has a third Bragg angle nearest the second surface and a fourth Bragg angle nearest the third surface and the second set fringes F0 varies between the first set of fringes F1 and the second set.  Therefore it would have been obvious to one of ordinary skill in the art to combine the features of Smith with the invention of Eastman et al in view of Smothers et al in order to prevent ambient turn-on (Smith col. 5 line 67-col. 6 line 1).

Consider claim 34. Eastman et al further teaches The WHUD of claim 33 wherein: 
the set of fringes is characterized by a first fringe spacing nearest the first surface; (Fig. 5, fringes 70 possessing a first spacing near the first surface).
the set of fringes is characterized by a second fringe spacing nearest the second surface; (Fig. 5, fringes 70 possessing a second spacing near the second surface).
and a spacing of the fringes of the set of fringes varies between the first surface to the second surface. However Smothers et al in at least col. 10 lines 49-55 discloses a holographic optical element having nonuniform fringe spacing, thus the fringe spacing varies.  Therefore it would have been obvious to one of ordinary skill in the art to modify the fringe spacing of Eastman et al to vary between the first surface and the second surface as disclosed by Smothers et al because there is a need for an improved process to shift the reflected wavelength of reflection holograms in general (Smothers et al col. 2 lines 27-29).Consider claim 35. Eastman et al does not specifically disclose The WHUD of claim 33, wherein the hologram further comprises donor material, and wherein the fringes of the set of fringes that are nearest the first surface comprise a first concentration of donor material and the fringes of the set of fringes that are nearest the second surface comprise a second concentration of donor material, the fringes of the second set of fringes that are nearest the second surface comprise a third concentration of donor material, and the fringes of the second set of fringes that are nearest the third surface comprise a secfourthond concentration of donor material.   However Smothers et al in at least col. 3 lines 10-26 and col. 9 line 43-col. 10 line 60 discloses a diffusion element for a holographic optical element, wherein the diffusion element contains a monomer and/or plasticizer that diffuses into the photosensitive film, after the film has been imaged to contain a reflection hologram, causing the binder to swell, and thereby increasing the wavelength of reflected light to increase by increasing the spacing between the interference fringes, thus a donor material.  Therefore it would have been (col. 6 lines 61-62, photopolymer compositions).
and wherein the first concentration of donor material is less than the concentration of photopolymer material at the first surface and wherein the second concentration of donor material is greater than the concentration of photopolymer material at the second surface. (See at least col. 10 lines 52-55, a diffusion gradient may be produced causing nonuniform fringe spacing, thus a first concentration of donor material is less than a second concentration of donor material).Consider claim 37. Smothers et al further teaches The WHUD of claim 33 wherein the set of fringes comprises a wavelength-multiplexed hologram. (See at least col. 10 lines 67-68 discloses “multiplex” holograms).Consider claim 38. Smothers et al further teaches The WHUD of claim 37 wherein the wavelength-multiplexed hologram comprises a red hologram, a green hologram, and a blue hologram. (col. 2 lines 10-16, lasers that emit red, green, and blue light).

Claim 39-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eastman et al (U.S. Pat No. 5,714,750) in view of Smothers et al (U.S. Pat No 4,959,283) and further in view of Smith (U.S. Pat No. 5,243,449) and further in view of Chang et al (U.S. Pat No 5,179,630).

Consider claim 39. Eastman et al in view of Smothers et al and further in view of Smith does not specifically disclose The WHUD of claim 33 wherein the hologram possesses a total two-dimensional angular bandwidth 18.5 degrees when illuminated with laser light with a wavelength equal to a center wavelength of the hologram. However Chang et al in at least col. 15 lines 18-30 discloses holographic optical elements having an angular bandwidth of +-90 degrees, thus an angular bandwidth of at least 18.5 degrees.  Therefore it would have been obvious to one of ordinary skill in the art to modify the hologram of Eastman et al to have an angular bandwidth of at least 18.5 degrees as disclosed by Chang et al in order to broaden the angular coverage to provide enhanced utility (Chang et al col. 15 lines 43-45).

Consider claim 40. Smothers et al further teaches The WHUD of claim 39 wherein: the projector includes an optical element arranged to replicate an image generated by the projected into at least two exit pupils, wherein each exit pupil originates from a respective one of N effective projector positions; (col. 3 lines 50-59). 
Chang et al further teaches each the N effective projector positions are positioned within a total two-dimensional angular range .theta. of the hologram; and .theta. is less than 18.5 degrees. (col. 15 lines 18-30).The WHUD of claim 33 wherein the projector includes an optical element arranged to steer an exit pupil within a total two-dimensional angular range .theta. of the hologram, and .theta. is less than 18.5 degrees. However Chang et al in at least col. 15 lines 18-30 discloses holographic optical elements having an angular bandwidth of +-90 degrees, thus an angular bandwidth of at least 18.5 degrees.  Therefore it would have been obvious to one of ordinary skill in the art to modify the hologram of Eastman et al to have an angular bandwidth of at least 18.5 degrees as disclosed by Chang et al in order to broaden the angular coverage to provide enhanced utility (Chang et al col. 15 lines 43-45).




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAYCE R BIBBEE whose telephone number is (571)270-7222.  The examiner can normally be reached on Mon-Thurs 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CHAYCE R BIBBEE/Examiner, Art Unit 2624                                                                                                                                                                                                        
/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624